UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4349
CALVIN A. LONG,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Glen M. Williams, Senior District Judge.
                            (CR-97-16)

                      Submitted: August 20, 2001

                      Decided: September 10, 2001

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Daniel R. Beiger, COPELAND, MOLINARY & BIEGER, P.C.,
Abingdon, Virginia, for Appellant. Ruth E. Plagenhoef, United States
Attorney, Rick A. Mountcastle, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LONG
                              OPINION

PER CURIAM:

   Calvin A. Long appeals the district court’s revocation of his super-
vised release term and its imposition of a fifteen-month prison sen-
tence, based upon Long’s violation of the terms and conditions of his
supervised release. Long’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), addressing whether
Long’s good faith belief in his cause would constitute a defense in a
revocation proceeding, but concluding that there are no meritorious
issues for appeal.

   Long was convicted in April 1998 of attempting to damage or
destroy an interstate pipeline facility, in violation of 49 U.S.C.
§ 60123(b) (1994), and sentenced to six months imprisonment fol-
lowed by three years of supervised release. Long completed his term
of imprisonment and began his term of supervised release on April
14, 2000.

   On May 2, 2001, the district court held a hearing to determine
whether Long’s supervised release should be revoked based on his
violations of the conditions of his release. Specifically, Long had been
convicted in state court of criminal contempt and sentenced to two
six-month prison sentences, to be served consecutively. The convic-
tions both arose out of Long’s refusal to comply with court orders
concerning a longstanding property dispute with a neighbor. Based on
this evidence, the district court found that Long had violated his
supervised release by violating state law and sentenced him to fifteen
months imprisonment. Long appeals.

   This court reviews the district court’s decision to revoke a defen-
dant’s supervised release for an abuse of discretion. United States v.
Copley, 978 F.2d 829, 831 (4th Cir. 1992). The district court need
only find a violation of a condition of supervised release by a prepon-
derance of the evidence. 18 U.S.C. § 3583(e)(3) (1994). Because the
evidence was sufficient to establish that Long violated the terms of
his supervised release, we find no abuse of discretion in the district
court’s decision to revoke his supervised release.
                       UNITED STATES v. LONG                         3
   In his supplemental pro se brief, Long argues that the underlying
state court orders violated his property rights and, therefore, he was
justified in ignoring them. However, there is no good faith defense in
a supervised release revocation proceeding.

   Pursuant to Anders, this court has reviewed the record for potential
error and has found none. Therefore, we affirm the district court’s
order revoking Long’s supervised release and imposing a fifteen
month sentence. We deny counsel’s motion to withdraw at this time.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
again move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED